Exhibit 10.8(d)
“1st Lien Amendment”

     
 
  AMENDMENT NO. 4 dated as of March 2, 2009 (this “Amendment”) to the Credit,
Security, Guaranty and Pledge Agreement, dated as of January 12, 2006, as
amended and restated as of April 13, 2007, among RHI Entertainment, LLC (the
“Borrower”), Parent, the Guarantors referred to therein, the Lenders referred to
therein and JPMorgan Chase Bank, N.A., as Issuing Bank and as Administrative
Agent for the Lenders (the “Administrative Agent”) (as the same has been
amended, supplemented or otherwise modified from time to time prior to this
Amendment, the “Credit Agreement”).

INTRODUCTORY STATEMENT
     WHEREAS, the Lenders have made available to the Borrower certain credit
facilities pursuant to the terms of the Credit Agreement.
     WHEREAS, the Borrower deems it advisable to write down all or a substantial
portion of its goodwill as a result of Public Co.’s publicly-traded common stock
presently trading below a price sufficient to support the Borrower carrying the
full amount of such goodwill as an asset on its consolidated balance sheet.
     WHEREAS, the Borrower, Parent, the Guarantors, the Required Lenders and the
Administrative Agent have agreed to amend the Credit Agreement, on the terms and
subject to the conditions hereinafter set forth.
     NOW THEREFORE, the parties hereto hereby agree as follows:
          SECTION 1. Defined Terms. Capitalized terms used herein and not
otherwise defined herein shall have the meaning given them in the Credit
Agreement (for the avoidance of doubt, as amended by this Amendment).
          SECTION 2. Amendments to the Credit Agreement Upon Amendment Effective
Date. Upon the occurrence of the Amendment Effective Date (as set forth in
Section 3 hereof), the following amendments are hereby made to the Credit
Agreement, with full force and effect as of December 31, 2008:
          (A) Section 1.1 of the Credit Agreement is hereby amended by:
          (1) deleting the definition of “Consolidated Net Income” appearing
therein and inserting in lieu thereof the following replacement definition:
“Consolidated Net Income” shall mean, for any period for which such amount is
being determined, the consolidated net income of such Person after taxes for
such period in accordance with GAAP; provided, however, that, without
duplication, (i) any net after-tax

 



--------------------------------------------------------------------------------



 



income or loss from discontinued operations and any net after-tax gain or loss
on disposal of discontinued operations shall be excluded, (ii) any net after-tax
gain or loss (less all fees and expenses or charges relating thereto)
attributable to business dispositions or asset dispositions other than in the
ordinary course of business (as determined in good faith by the board of
directors of the Borrower) shall be excluded, (iii) any net after-tax income or
loss (less all fees and expenses or charges relating thereto) attributable to
the early extinguishment of indebtedness shall be excluded, (iv) any non-cash
compensation expense realized from or related to profit interest awards, grants
of stock appreciation or similar rights, stock options or other rights to
directors, officers and employees of the Borrower or any of its Subsidiaries
shall be excluded, (v) Consolidated Net Income for such period shall not include
the cumulative effect of a change in accounting principles during such period,
(vi) solely for purposes of determining compliance with Section 6.14 and the
other provisions of the Credit Agreement determined with reference to
Section 6.14, Consolidated Net Income for such period shall not include any
impairment of goodwill or any impairment or amortization of items included in
the balance sheet (in a manner not inconsistent with the Borrower’s unaudited
balance sheet as of December 31, 2008) as “Intangible assets, net”, and
(vii) Consolidated Net Income shall not include any non-cash gains or non-cash
losses of the Borrower and its Subsidiaries relating to changes in fair value
of, and accounting related to, interest rate derivatives or foreign exchange
derivatives; provided, further, that for purposes of determinations of
Consolidated Net Income, it shall be assumed that amounts actually paid or
payable by the Borrower to the Parent pursuant to Section 6.5(b)(i) were taxes
expensed by the Borrower.
          (2) deleting the definition of “Consolidated Net Worth” appearing
therein and inserting the following new definition in appropriate alphabetical
order:
“Consolidated Tangible Net Worth” shall mean: as at any date of determination,
the total member’s equity of the Borrower and its consolidated Subsidiaries,
less any goodwill and any items included in the balance sheet (in a manner not
inconsistent with the Borrower’s unaudited balance sheet as of December 31,
2008) as “Intangible assets, net” of the Borrower and its consolidated
Subsidiaries and excluding the “Accumulated other comprehensive income (loss)”
component of member’s equity to the extent such component is associated with
non-cash gains or non-cash losses relating to changes in fair value of, and
accounting related to, interest rate derivatives or foreign exchange
derivatives, all as determined in accordance with GAAP, provided, that Borrower
may (without duplication) add back to Consolidated Tangible Net Worth the amount
of any deductions therefrom relating to the fees, premiums, penalties, costs and
expenses arising out of refinancing or repayment of the Facilities and the

2



--------------------------------------------------------------------------------



 



Second Lien Facility (including any applicable OID charges) from time to time
(including (x) such fees, premiums, penalties, costs and expenses capitalized by
the Borrower on or prior to December 31, 2008 and being amortized over the term
of the Facilities or the Second Lien Facility, as applicable, and (y) the
retirement of all or a portion of the “Obligations” (as defined in the Second
Lien Agreement) in connection with the Qualified IPO in June 2008 but not the
fee paid to the Kelso Group in exchange for terminating the Management
Agreement).
          (B) Section 6.14 of the Credit Agreement is hereby replaced in its
entirety with the following:
          “SECTION 6.14. Minimum Consolidated Tangible Net Worth. Subject to
adjustments in connection with Specified Equity Contributions as specified in
Section 1.2 hereof, permit the Consolidated Tangible Net Worth of the Borrower
and its Subsidiaries to be less than 80% of their Consolidated Tangible Net
Worth on December 31, 2008 (which is equal to $194,528,000, which amount is the
balance in the financial statements prior to audit) and, as of December 31st of
each subsequent fiscal year the minimum amount applicable during the prior
fiscal year plus 75% of the proceeds of the issuance of any Equity Interests
(other than such as are Specified Equity Contributions) raised during such
fiscal year, plus 75% of the Consolidated Net Income (without any deduction for
Consolidated Net Income of less than zero) of the Borrower and its consolidated
Subsidiaries for such fiscal year. The minimum Consolidated Tangible Net Worth
computed pursuant to the preceding provisions of this Section 6.14 shall be
reduced by the aggregate amount of dividends made in compliance with
Section 6.5(b)(iii) hereof. The Borrower shall deliver to the Administrative
Agent a certificate, in form and substance reasonably acceptable to the
Administrative Agent, within one-hundred twenty (120) days after the end of each
fiscal year, demonstrating compliance with this Section 6.14.”
          SECTION 3.Conditions to Effectiveness. The effectiveness of this
Amendment is subject to the satisfaction of each of the following conditions
(the date on which such conditions have been satisfied referred to herein as the
“Amendment Effective Date”):
          (A) the receipt by the Administrative Agent of counterparts of this
Amendment which, when taken together, bear the signatures of the Borrower, the
Parent, the Guarantors (and any entity required to join the Credit Agreement as
a Guarantor pursuant to Section 5.21 of the Credit Agreement), the Required
Lenders and the Administrative Agent;
          (B) after giving effect to this Amendment, no Event of Default or
Default shall have occurred and be continuing; and

3



--------------------------------------------------------------------------------



 



          (C) the representations and warranties contained in Section 4 hereof
being true and correct.
          SECTION 4. Representations and Warranties. Each Credit Party
represents and warrants that before and after giving effect to this Amendment,
the representations and warranties contained in the Credit Agreement are true
and correct in all material respects on and as of the date hereof as if such
representations and warranties had been made on and as of the date hereof
(except to the extent that any such representations and warranties specifically
relate to an earlier date).
          SECTION 5. Further Assurances. At any time and from time to time, upon
the Administrative Agent’s request and at the sole expense of the Credit
Parties, each Credit Party will promptly and duly execute and deliver any and
all further instruments and documents and take such further action as the
Administrative Agent reasonably deems necessary to effect the purposes of this
Amendment.
          SECTION 6. Fundamental Documents. This Amendment shall constitute a
Fundamental Document.
          SECTION 7. Full Force and Effect. Except as expressly set forth
herein, this Amendment does not constitute a waiver or a modification of any
provision of the Credit Agreement or a waiver of any Event of Default under the
Credit Agreement. The Credit Agreement and the other Fundamental Documents shall
continue in full force and effect in accordance with the provisions thereof on
the date hereof and are hereby ratified and affirmed. As used in the Credit
Agreement, the terms “Agreement”, “this Agreement”, “herein”, “hereafter”,
“hereto”, “hereof”, and words of similar import, shall, unless the context
otherwise requires, mean the Credit Agreement as amended by this Amendment.
          SECTION 8. References. This Amendment shall be limited precisely as
written and shall not be deemed (a) to be a consent granted pursuant to, or a
waiver or modification of, any other term or condition of the Credit Agreement
or any of the instruments or agreements referred to therein or (b) to prejudice
any right or rights which the Administrative Agent or the Lenders may now have
or have in the future under or in connection with the Credit Agreement or any of
the instruments or agreements referred to therein. Whenever the Credit Agreement
is referred to in the Credit Agreement or any of the instruments, agreements or
other documents or papers executed or delivered in connection therewith, such
reference shall be deemed to mean the Credit Agreement as modified by this
Amendment.
          SECTION 9. APPLICABLE LAW. THIS AMENDMENT SHALL BE GOVERNED BY AND IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
          SECTION 10. Counterparts. This Amendment may be executed in two or
more counterparts, each of which shall constitute an original, but all of which
when taken together shall constitute but one instrument. Delivery of an executed
counterpart of a signature page of this Amendment by facsimile transmission or
electronic photocopy (i.e., “.pdf”) shall be effective as delivery of a manually
executed counterpart hereof.

4



--------------------------------------------------------------------------------



 



          SECTION 11. Expenses. The Borrower agrees to pay all out-of-pocket
expenses incurred by the Administrative Agent in connection with the
preparation, execution and delivery of this Amendment, including, but not
limited to, the reasonable fees and disbursements of counsel for the
Administrative Agent.
          SECTION 12. Headings. The headings of this Amendment are for the
purposes of reference only and shall not affect the construction of or be taken
into consideration in interpreting this Amendment.
          SECTION 13. Public/Private Information. Each of the Lenders
acknowledges that Information furnished to it pursuant to this Amendment No. 4
may include material non-public Information concerning the Borrower and its
related parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
Information and that it will handle such material non-public Information in
accordance with those procedures and applicable law, including federal and state
securities laws. All Information, including requests for waivers and amendments,
furnished by the Borrower pursuant to, or in the course of administering, this
Amendment No. 4, will be syndicate-level Information, which may contain material
non-public Information about the Borrower and its related parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its “Administrative
Questionnaire” a credit contact who may receive information that may contain
material non-public Information in accordance with its compliance procedures and
applicable law.
[Signature Pages Follow]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereby have caused this Amendment to be
duly executed as of the date first written above.

            BORROWER:


RHI ENTERTAINMENT, LLC
      By   /s/ William J. Aliber        Name:   William J. Aliber       
Title:   Chief Financial Officer        PARENT:


RHI ENTERTAINMENT HOLDINGS II, LLC
      By   /s/ William J. Aliber        Name:   William J. Aliber       
Title:   Chief Financial Officer        GUARANTORS:


RHI ENTERTAINMENT DISTRIBUTION, LLC
      By   /s/ Peter N. von Gal        Name:   Peter N. von Gal        Title:  
Chairman, CEO        RHI ENTERTAINMENT PRODUCTIONS, LLC
      By   /s/ Peter N. von Gal        Name:   Peter N. von Gal        Title:  
Chairman, CEO     

[Signature Page to Amendment No. 4 to the Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            RHI INTERNATIONAL DISTRIBUTION, INC.
      By   /s/ Peter N. von Gal        Name:   Peter N. von Gal        Title:  
President        LIBRARY STORAGE, INC.
      By   /s/ Alan Block        Name:   Alan Block        Title:   Vice
President     

[Signature Page to Amendment No. 4 to the Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent and Issuing Bank
      By   /s/ Kim W. Cheng        Name:   Kim W. Cheng        Title:   Vice
President     

[Signature Page to Amendment No. 4 to the Amended and Restated Credit Agreement]

 



--------------------------------------------------------------------------------



 



            BANK OF AMERICA,
as a Lender
      By   /s/ Matthew Koenig       Name:   Matthew Koenig       Title:   Senior
Vice President         ALLIANCE LEICESTER COMMERCIAL FINANCE PLC,
as a Lender
      By   /s/ Paul Hickford       Name:   Paul Hickford       Title:   Head of
Syndicated & Leveraged Finance       By   /s/ Andrew Williams       Name:  
Andrew Williams       Title:   Head of Global Infrastructure         BAYERISCHE
HYPO- UND VEREINSBANK AG,
as a Lender
      By   /s/ Bastian Kolbe       Name:   Bastian Kolbe       Title:        
By   /s/ Roland Schwab       Name:   Roland Schwab       Title:   SVP        
ISRAEL DISCOUNT BANK OF NEW YORK,
as a Lender
      By   /s/ David A. Acosta       Name:   David A. Acosta       Title:  
Senior Vice President       By   /s/ Michael Paul       Name:   Michael Paul    
  Title:   Vice President         U.S. BANK NATIONAL ASSOCIATION,
as a Lender
      By   /s/ David K. Henry       Name:   David K. Henry       Title:   Senior
Vice President         BANK LEUMI USA,
as a Lender
      By   /s/ J. Delvoye       Name:   J. Delvoye       Title:   FVP        
MANUFACTURERS BANK,
as a Lender
      By   /s/ Maureen Kelly       Name:   Maureen Kelly       Title:   Vice
President      

[Signature Page to Amendment No. 4 to the Amended and Restated Credit Agreement]

 